Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brion Heaney on January 19, 2022.
	Claim 40 was canceled since the listing of claims in the response filed on December 8, 2021 indicated the status of claim 40 as “(previously presented)”, but Applicant stated in the remarks of the response that claim 40 was canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/931,824 is being allowed in view of the proper terminal disclaimer filed on December 8, 2021, and since none of the prior art of record teaches or fairly suggests a method for determining fat processing activity and/or for predicting risk of obesity in a subject comprising the steps of determining by an immunoassay a level of pro-neurotensin 1-117 (SEQ ID NO:5) or a peptide that comprises the amino acid sequence of pro-neurotensin 1-117 (SEQ ID No: 5) in a bodily fluid sample obtained from a subject, and correlating the measured level of pro-neurotensin 1-117 (SEQ ID NO:5) or a peptide that comprises the amino acid sequence of pro-neurotensin 1-117 (SEQ ID No: 5) with fat processing activity and/or a risk of obesity in the subject, wherein a level above a threshold level is indicative of an enhanced fat processing activity and/or predictive of an enhanced risk of obesity, wherein the subject is not obese when the sample of bodily fluid is taken from the subject, the subject does not have metabolic syndrome, and wherein the immunoassay comprises contacting the sample with one or more antibodies, at least one of which is labelled, that specifically binds to an epitope within pro-neurotensin 1-117 (SEQ ID NO:5) to form a complex between the antibody and pro-neurotensin 1-117 (SEQ ID NO:5) or a peptide that comprises the amino acid sequence of pro-neurotensin 1-117 (SEQ ID No: 5), and quantitating the level of the formed complex. The claims are patent eligible under 35 USC 101 since the claims recite additional elements besides the natural correlation between pro-neurotensin 1-117 (SEQ ID NO:5) or a peptide that comprises the amino acid sequence of pro-neurotensin 1-117 (SEQ ID No: 5) and obesity in a test subject, wherein the additional elements are not well-understood, routine and conventional since the additional steps recited in the claims (i.e. the specific immunoassay and antibodies used to bind to an epitope within pro-neurotensin 1-117 (SEQ ID NO:5)  are not widely prevalent or in common use in the relevant industry. Therefore, according to MPEP 2106.05(d)(l), the claims meet step 2B of the 35 USC 101 patent eligibility analysis and recite significantly more than the judicial exception comprising the natural correlation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 19, 2022